PER CURIAM.
We afSrm appellant’s judgments and sentences. Appellant, who pled nolo contendere in three eases, argues that correction of the judgments and sentences as written is necessary. We agree and remand for the trial court to conform the written judgment and sentence in case number 94-1028 to the oral pronouncement by correcting appellant’s sentence to reflect the five-year sentence imposed, rather than the five and a half year sentence written, and to indicate that the sentence in that case is to run concurrent with the sentences in the other cases. In addition, in ease number 94-1225, the court failed to grant credit for any time served although the record reflects that appellant is entitled to such credit. We therefore remand for the court to correct this apparent oversight.
MINER, ALLEN and LAWRENCE, JJ., concur.